DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2022, and August 28, 2021 were considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of…
Claims 27, and 
Claim 34
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claims 17-20	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Prasad et al. (US 2021/0074727 A1) (“Prasad”).
Regarding claim 17, Prasad teaches at least in figures 1-6:
	forming a multi-layer stack (32/42) on a substrate (9/10), 
wherein the multi-layer stack (32/42) comprises a plurality of dielectric layers (32) and a plurality of conductive layers (42) stacked alternately (32/42 are so stacked) and has a trench penetrating therethrough (49); 
recessing the plurality of conductive layers exposed by a sidewall of the trench and therefore forming a plurality of recesses (figure 5B element 45 is the recess).
one of the plurality of recesses (45) formed between two adjacent dielectric layers (32); 
forming a plurality of oxygen scavenging layers (56) within the plurality of recesses (45), respectively; 
forming a ferroelectric layer (54L) on the sidewall of the trench (A), 
wherein the ferroelectric layer (54L) covers sidewalls of the oxygen scavenging layers (56) and sidewalls of the dielectric layers (1132); and 
forming a channel layer (60) on the ferroelectric layer (54L).
	Regarding claim 18, Prasad teaches at least in figures 1-6:
wherein recessing the conductive layers (42) comprises performing a lateral etching process (¶ 0136).
Regarding claim 19, Prasad teaches at least in figures 1-6:
wherein forming the plurality of oxygen scavenging layers (56) comprises (detailed below): 
forming an oxygen scavenging material (56) conformally and continuously on a sidewall of the multi-layer stack (figure 5D), 
wherein the oxygen scavenging material fills in the plurality of recesses (45); and 
performing an etching back process to the oxygen scavenging material (¶ 0142; Figure 5E).
Regarding claim 20, Prasad teaches at least in figures 1-6:
wherein the etching back process removes the oxygen scavenging material from additional sidewalls of the plurality of dielectric layers while leaving the oxygen scavenging material along sidewalls of the plurality of conductive layers (this is shown in figure 5E).

Claims 21-29
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 21, 24-26, and 29 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Prasad.
Regarding claim 21, Prasad teaches at least in figures 1-6:
	forming a multi-layer stack (32/42) on a substrate (9/10), 
wherein the multi-layer stack (32/42) comprises a plurality of dielectric layers (32) and a plurality of conductive layers (42) stacked alternately (32/42 are so stacked) and has a trench penetrating therethrough (49); 
recessing the plurality of conductive layers exposed by a sidewall of the trench and therefore forming a plurality of recesses (figure 5B element 45 is the recess).
one of the plurality of recesses (45) formed between two adjacent dielectric layers (32); 
forming a plurality of oxygen scavenging layers (56) within the plurality of recesses (45), respectively; 
forming a ferroelectric layer (54L) on the sidewall of the trench (A), 
wherein the ferroelectric layer (54L) covers sidewalls of the oxygen scavenging layers (56) and sidewalls of the dielectric layers (1132); and 
forming a channel layer (60) on the ferroelectric layer (54L),
forming a conductive pillar (63) along a sidewall of the channel layer (60).
Regarding claim 22, Prasad teaches at least in figures 1-6:
Claim 22 is a combination of parts of claim 17/21, and claim 19. Claim 22 is rejected for the same reasons as those claims above.
Regarding claim 24, Prasad teaches at least in figures 1-6:
wherein the oxygen scavenging layer (56) includes (Examiner understand the term “includes” as being equal to “comprising”) hafnium, lanthanum, aluminum, titanium silicon nitride, titanium aluminum, titanium, or a combination thereof (¶ 0141, where 56/56L comprises Ti).
Regarding claim 25, Yoo teaches at least in figure 15:
forming the oxygen scavenging layer (56) to continuously extend along upper surfaces of the multi-layer stack, lower surfaces of the multi-layer stack, and the one or more sidewalls of the multi-layer stack (Figure 5E shows this).
Regarding claim 26, Rajashekhar teach at least in figure 5B:
Claim 26 contains similar subject matter as claim 20, and is rejected for the same reasons as claim 20.
Regarding claim 29, Yoo teaches at least in figure 15:
forming an interfacial layer (66) having a first oxygen content that is greater than a second oxygen content of the channel layer (60) (¶ 0145 where the channel can by poly Si; ¶ 0144 where 66 is silicon oxide; therefore, the oxygen content in 165 is greater than the oxygen content in 175), 
the interfacial layer (66) being between the channel layer (66) and the ferroelectric layer (54L).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad, in view of evidentiary reference Rajashekhar (US 2021/0082955 A1) (“Rajashekhar”).
Regarding claim 23, Prasad teaches at least in figures 1-6:
wherein the plurality of conductive layers (42) are recessed (45) by a distance that is in a range of between about 1 nanometer and about 10 nanometers with respect to sidewalls of the plurality of dielectric layers (0136, where 45 is recessed by 20nm to 50nm; However, secondary reference Rajashekhar teaches a substantially similar process to Prasad. In figure 5B Rajashekhar teaches in ¶ 0062, the recess 45 can be etched between 3nm and 15nm. It would have been obvious to one of ordinary skill in the art that while Prasad teaches a larger etch range they could have etched it with a smaller range as this is within the skill of one of ordinary skill in the art.).
Regarding claim 27, 
wherein the oxygen scavenging layer (56) comprises a multi-layer structure (Applicant is not claiming a material difference in the oxygen scavenging layer’s multi-layer structure. Therefore, Examiner can “cut-up” the oxygen scavenging layer into multiple layers. This is because in the end product the structure of a single layer will look and function the same as a multi-layer. Therefore, it would have been obvious to one of ordinary skill in the art that they could have formed 56 from a plurality of layers. MPEP 2144.04(V)(B) and (C), where one can make something integral or separable. In this case one would make the same layer separable. One would be motivated to do this in order to ensure layer thickness uniformity.).
Regarding claim 28, Prasad teaches:
wherein the oxygen scavenging layer comprises an oxygen density that increases from the plurality of conductive layers towards the ferroelectric layer (this is a characteristic of the material when the device is used. Because the prior art teaches the same claimed material as Applicant it would have been obvious that when the prior art is used it will have the same characteristic.).

Claims 30-36	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 30, and 36 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Prasad et al. (US 2021/0074727 A1) (“Prasad”).
Regarding claim 30, 
Claim 30 is a combination of claims 17 and/or 21, and claim 19. Claim 30 is rejected for the same reasons as those claims above.
Regarding claim 36, Prasad teaches:
wherein the ferroelectric layer (54L) vertically extends past top and bottom surfaces of one or more of the plurality of separate oxygen scavenging layer segments (56).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad.
Regarding claim 35, 
wherein the oxygen scavenging layer (56) comprises an oxygen density that varies between opposing sidewalls of the oxygen scavenging layer (this is a characteristic of the material when the device is used. Because the prior art teaches the same claimed material it would have been obvious that it would have the claim claimed characteristic when used).

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 31, 
The prior art does not teach the bolded sections of the claim below:
wherein the oxygen scavenging layer (56) includes an inner oxygen scavenging layer in contact one or more of the plurality of conductive layers and an outer oxygen scavenging layer (outside of 56) disposed on a sidewall of the inner oxygen scavenging layer (inside of 56) that faces away from the plurality of conductive layers (42).
Regarding claim 32, 
The prior art does not teach the oxygen scavenging layer comprises two layers of different materials.
Regarding claim 33,
The prior art teaches the oxygen scavenging layer has the same thickness.
Regarding claim 34,
The prior art does not teach the plurality of separate oxygen scavenging layers are vertically separated from each other by a plurality of dielectric layers.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT WALL/Primary Examiner, Art Unit 2822